DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Lin on 23 March, 2021
The application has been amended as follows: 
	Cancel claims 2 and 14-17
	In claim 1, on lines 5, 7, and 8, insert --pressure-- before each instance of “sensor”. 
	In claim 7, on line 3, delete “housing with the fluid-tight embodiment” and --insert fluid-tight housing--
	In claim 11, on line 2, before “sensor” insert --pressure--
Election/Restrictions
Claims 1, 3-13 and 18 are allowable. 
The restriction requirement among Species A-H as set forth in the Office action mailed on 16 September, 2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, as no claims are withdrawn, no claims are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-13 and 18 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising: 
an elongate shaft, an image sensor, a pressure sensor and a fluid-tight housing, 
the image sensor arranged in the housing, 
the pressure sensor arranged in the shaft and outside the housing, wherein a signal line extends from the pressure sensor to a coupling point at the housing, 
the coupling point connecting the signal line to inside the housing, the signal line connected to an evaluation unit which is an electronic processor for processing pressure sensor data (interpretation under 112 (f)) inside the housing.  
Tsuno (USPN 4,569,335) teaches a pressure sensor at the distal end of an endoscope shaft, connected through a signal line to an evaluation unit in a separate housing from a housing for an endoscope image sensor. 
Allred (USPN 4,854,302) teaches the above except for the pressure sensor, signal line and evaluation unit. 
Orbay et al (US PGPUB 2008/0200758) teaches the above except for the pressure sensor, signal line and evaluation unit. 
In obvious combination, the above art teaches the above except for that the evaluation unit is inside the housing. 
There is no reason or suggestion provided in the prior art to modify the above taught prior art to comprise the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allred (USPN 4,854,302)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Examiner, Art Unit 3795